Citation Nr: 0211756	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1969 to April 
1973.

By rating decision in September 1995, service connection for 
a right shoulder disability was denied.  The veteran filed a 
notice of disagreement and a statement of the case was issued 
in March 1996; however, the veteran failed to perfect an 
appeal therefrom and the September 1995 rating decision is 
final.

On December 30, 1999, the veteran requested that the claim of 
service connection for a right shoulder disability be 
reopened.  This appeal arises from an April 2000 rating 
decision of the Muskogee, Oklahoma Regional Office (RO), 
which determined that new and material evidence sufficient to 
reopen a claim of service connection for a right shoulder 
disability had not been presented.  The case was remanded 
from the Board to the RO in August 2001 for additional 
development of the evidence and for due process reasons.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
right shoulder disability was last denied by rating decision 
in September 1995.

2.  The veteran filed a timely notice of disagreement and a 
statement of the case was issued in March 1996; however, the 
veteran failed to perfect a timely appeal therefrom and the 
September 1995 rating decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.



CONCLUSION OF LAW

Evidence received since the September 1995 rating decision 
that denied entitlement to service connection for a right 
shoulder disability is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 and implementing regulations apply to claims to reopen 
based on new and material evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In an October 
2001 VCAA letter, the RO advised the appellant of what must 
be demonstrated to support his claim.  He was told what 
information was needed from him, what he could do to help 
with his claim, he was instructed on how to submit medical 
authorization forms, and he was specifically requested to 
inform the RO if he served in the Army or Air National Guard 
(to include the dates of service and name of the unit or 
units) and that he provide copies of all service medical 
records which were in his possession.  No response or 
information was received from the veteran.  

The Board notes that the veteran's service medical records 
(SMRS) were available at the time of the September 1995 
rating decision.  Unfortunately, the SMRS are no longer a 
part of the record.  Apparently, the veteran does not have 
copies of the SMRS as he did not respond to the October 2001 
VCAA letter from the RO in which he was requested to submit 
all records in his possession.  In view of this development, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  In this case, all known 
avenues to obtain the SMRS were pursued without success.  
Accordingly, additional attempts to procure the service 
medical records are not necessary.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence which has not been 
obtained.  


Factual background

Evidence of record at the time of the September 1995 rating 
decision consists of the following.

A November 1994 private treatment statement indicates that 
the veteran had injured himself a few months before.  He 
developed some pain isolated to the shoulder girdle regions 
and his arm.  The impression was an impingement type injury. 
A January 1995 statement indicates that the veteran had neck 
and shoulder pain.  An MRI and cervical myelogram failed to 
show any significant abnormality.

A November 1994 diagnostic testing report indicates that the 
veteran had fallen at work in April 1994.  Tests were 
interpreted as showing compression neuropathy of both median 
nerves at the wrist and bilateral carpal tunnel syndrome.  

On VA orthopedic examination in June 1995, the veteran could 
not really recall a specific injury to the right shoulder, 
but he thought that he had shoulder pain when he was in boot 
camp and that he was treated for pain in service.  Since 
service, he reported that he continued to have recurrent 
problems with right shoulder pain.  Apparently, he had not 
received any treatment for this complaint.  The veteran was a 
fireman for 17 years and had retired after suffering a left 
shoulder injury.  On examination, the right shoulder joint 
appeared to be grossly normal.  There was fully active and 
passive range of motion of the right shoulder, but he moved 
slowly and any movement above 90 degrees caused pain.  There 
was no pain to palpation.  No crepitus was palpable and 
muscular development and strength were excellent.  X-rays of 
the right shoulder revealed no bone or joint abnormality.  
The diagnosis was a history of intermittently symptomatic 
right shoulder. 

By rating decision in September 1995, it was reported that 
the service medical records showed that the veteran was seen 
on January 6, 1970 for complaints of right shoulder pain.  He 
was diagnosed with a pinched cervical nerve.  On January 13, 
1970, the veteran was seen in follow-up treatment and 
diagnosed with a strained right suprascapular.  There were no 
further service medical notations.  The discharge physical 
examination did now show any complaints of right shoulder or 
neck pain.  Based on the above evidence, service connection 
for a right shoulder disability was denied as there was no 
evidence of a current chronic right shoulder disability that 
was etiologically related to service.  

The veteran failed to timely perfect an appeal with respect 
to the denial of the claim of service connection for a right 
shoulder disability by rating decision in September 1995 and 
that decision is final.  38 C.F.R. §§ 3.104, 20.302 (2001).  
In order to reopen the issue of service connection for a 
right shoulder disability, the veteran must present or secure 
new and material evidence with respect to this issue.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   

Evidence received since September 1995 includes of the 
following. 

X-rays of the right shoulder in September 1997 revealed no 
fractures or dislocation.  The glenoid space was normal and 
the proximal humerus was preserved.  The impression was an 
unremarkable right shoulder.  

VA outpatient records show that the veteran was seen in late 
1997 and early 1998 with chronic shoulder pain.  In March 
1999, he complained of right shoulder pain.  The records 
refer to right shoulder impingement.  In November 1999, he 
reported a several year history of right shoulder pain.  He 
reported having initially injuring the shoulder in service.  
Nerve conduction studies showed right shoulder entrapment 
syndrome.   

With regard to the prior September 1995 rating decision, it 
was shown at that time that the veteran did not have a 
chronic right shoulder disability which was etiologically 
related to service.  The additional evidence submitted since 
that time continues to show the presence of impingement 
syndrome of the right shoulder and neurologic impairment of 
the right upper extremity which were first manifest many 
years following service after an intervening work place 
accident in 1994.  This evidence does not demonstrate that 
any right shoulder disability is causally related to service.  
Rather, it is merely duplicative of the evidence which was 
previously of record as it continues to show that the 
appellant developed right shoulder disability many years 
after service which is unrelated to service.  As the 
additional evidence submitted does not demonstrate a nexus 
between any current right shoulder disorder and service, the 
Board finds that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the additional evidence submitted is 
not new and material.

The appellant's statements in support of his claim do not 
constitute competent medical evidence to establish the 
inservice onset of any right shoulder disability.  A lay 
person such as the appellant may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Spalding v. Brown, 10 Vet. App. 6 (1997).  In short, the 
additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim and the 
appellant's claim may not be reopened.  Accordingly, new and 
material evidence has not been submitted and the claim 
remains denied.  



ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a right 
shoulder disability, the claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

